                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9                              NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           GUSTAVO PURECO,                                 Case No. 19-04104 EJD (PR)
                                  11
                                                           Petitioner,                     ORDER OF DISMISSAL
                                  12
Northern District of California




                                                    v.
 United States District Court




                                  13
                                           ICE,
                                  14
                                                          Respondent.
                                  15

                                  16

                                  17              On July 15, 2019, Petitioner, a California prisoner, filed a document entitled
                                  18   “petition for writ of habeas corpus that may be file with merits.” (Docket No. 1.)1 The
                                  19   Court construed the letter as an attempt to file a petition for a writ of habeas corpus
                                  20   pursuant to 28 U.S.C. § 2254. On the same day the Clerk notified Petitioner that in
                                  21   addition to filing a petition on the Court’s form, (Docket No. 2), he needed to either pay
                                  22   the filing fee or file a complete application for leave to proceed in forma pauperis (“IFP”)
                                  23   within twenty-eight days from the date of the notice to avoid dismissal. (Docket No. 3.)
                                  24   The deadline has passed, and Petitioner has failed to respond. Accordingly, the action is
                                  25   DISMISSED without prejudice for failure to pay the filing fee.
                                  26

                                  27
                                       1
                                        Petitioner’s case was reassigned to this Court on August 15, 2019, pursuant to Williams
                                  28   v. King, 875 F.3d 500, 503 (9th Cir. 2017). (Docket Nos. 6, 7.)
                                   1            IT IS SO ORDERED.
                                   2   Dated: _____________________
                                                8/29/2019                                  ________________________
                                                                                           EDWARD J. DAVILA
                                   3
                                                                                           United States District Judge
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Dismissal
                                       P:\PRO-SE\EJD\HC.19\04104Pureco_dism-ifp.docx
                                  26

                                  27

                                  28                                                   2
